Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 2,12,13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazoe et al (PG Pub 2016/0137091 A1).
Regarding claim 2, Yamazoe teaches (also see claim 1 in the previous Office Action) a power storage system comprising: a storage battery, a neural network, a first circuit (32, fig. 2), and a sensor element, wherein the neural network comprises an input layer (33), an output layer (50), and one or a plurality of middle layers (34,35,40) provided between the input layer and the output layer, wherein a first signal output from the sensor element is supplied (fig. 2) to the first circuit, wherein the first signal is an analog signal, wherein the first circuit is configured to convert the first signal into a digital signal and supply the converted digital signal to the input layer, wherein the sensor element comprises a region in contact with a surface of the storage battery, and 4845-7563-7941 1-4-Docket No.: 740756-004780wherein the sensor element is configured to measure one or both of strain and temperature, and wherein the first circuit is not included in the neural network (circuit 32 is not in any of 33,34,35,40,50).  
Regarding claim 12, Yamazoe teaches a vehicle (paragraph [0033]) comprising the power storage system according to claim 2.  
Regarding claim 13, Yamazoe teaches an electronic device (100, fig. 2) comprising the power storage system according to claim 2.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1,7,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazoe et al (PG Pub 2016/0137091 A1) and Himebaugh et al (PG Pub 2016/0328642 A1).
Regarding claim 1, Yamazoe teaches a power storage system comprising: a storage battery (10, fig. 2, paragraph [0028]) and a sensor element (20, paragraph [0028]), wherein a value corresponding to a first signal is output from the sensor element (fig. 2), wherein the first signal is an analog signal (paragraph [0029]), wherein the sensor element comprises a region in contact with a surface of the storage battery (fig. 2), and wherein the sensor element is configured to measure one or both of strain and temperature (paragraph [0028]).
Yamazoe does not teach a neural network, wherein the neural network comprises an input layer, an output layer, and one or a plurality of middle layers provided between the input layer and the output layer, wherein the neural network is configured to perform an analog operation.
In the same field of endeavor, Himebaugh teaches a neural network (106, fig. 1), wherein the neural network comprises an input layer, an output layer, and one or a plurality of middle layers (fig. 4) provided between the input layer and the output layer, wherein the neural network is configured to perform an analog operation (receive and output analog signals, fig. 4), for the benefit of lowering power usage of the overall system (paragraph [0031]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a neural network, wherein the neural network comprised an input layer, an output layer, and one or a plurality of middle layers provided between the input layer and the output layer, wherein the neural network is configured to perform an analog operation, for the benefit of lowering power usage of the overall system.
Yamazoe in view of Himebaugh teaches “a first signal output from the sensor element is supplied to the input layer” (fig. 2 of Yamazoe and figs. 2 and 4 of Himebaugh).
Regarding claim 7, Yamazoe teaches a vehicle (paragraph [0033]) comprising the power storage system according to claim 1.  
Regarding claim 8, Yamazoe teaches an electronic device comprising the power storage system according to claim 1 (100, fig. 2).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazoe et al (PG Pub 2016/0137091 A1) and Himebaugh et al (PG Pub 2016/0328642 A1) as applied to claim 1 above, and further in view of Dong et al (PG Pub 2019/0140457 A1).
Regarding claim 4, the previous combination remains as applied to claim 1. 
Yamazoe does not teach the sensor element starts sensing in response to a charging voltage of the storage battery.  
In the same field of endeavor, Dong teaches a sensor element starts sensing (S202, fig. 2) in response to a charging voltage of the storage battery, for a benefit of avoiding battery damage (paragraphs [0004][0019]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the sensor element start sensing in response to a charging voltage of the storage battery, for a benefit of avoiding battery damage.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazoe et al (PG Pub 2016/0137091 A1) and Himebaugh et al (PG Pub 2016/0328642 A1) as applied to claim 1 above, and further in view of Osada et al (PG Pub 2020/0153264 A1).
Regarding claim 6, the previous combination remains as applied to claim 1.
Yamazoe does not teach the neural network comprises a first transistor, a capacitor, and a second transistor.
In the same field of endeavor Osada teaches the neural network comprises a first transistor (Tr11, fig. 9, paragraphs [0017][0037]), a capacitor (C1), and a second transistor (Tr12), wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the capacitor and a gate of the second transistor (fig. 9), wherein a channel formation region of the first transistor comprises a metal oxide (paragraphs [0182][0188]), wherein the metal oxide comprises indium and an element M, wherein the element M is one or more elements selected from aluminum, gallium, tin (paragraph [0182]), boron, silicon, titanium, iron, nickel, germanium, yttrium, zirconium, molybdenum, lanthanum, cerium, neodymium, hafnium, tantalum, and tungsten, and wherein a potential corresponding to an analog signal is held in the one of the source and the drain of the first transistor (paragraph [0017]), for the benefit of achieving power consumption efficiency (paragraph [0179]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the neural network to comprise a first transistor, a capacitor, and a second transistor, wherein one of a source and a drain of the first transistor was electrically connected to one electrode of the capacitor and a gate of the second transistor, wherein a channel formation region of the first transistor comprises a metal oxide, wherein the metal oxide comprises indium and an element M, wherein the element M was one or more elements selected from aluminum, gallium, tin, boron, silicon, titanium, iron, nickel, germanium, yttrium, zirconium, molybdenum, lanthanum, cerium, neodymium, hafnium, tantalum, and tungsten, and wherein a potential corresponding to an analog signal was held in the one of the source and the drain of the first transistor, for the benefit of achieving power consumption efficiency. 

Claims 3,9,17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazoe et al (PG Pub 2016/0137091 A1), Kageme et al (PG Pub 2020/0011983 A1), Yamazoe et al (PG Pub 2017/0351561 A1, hereafter Yamazoe 561), and Ikeda et al (PG Pub 2016/0343452 A1).
Regarding claim 3, Yamazoe teaches (also see claim 1) a power storage system comprising: a storage battery, a neural network, a first circuit (100, fig. 2), a second circuit (210), and a sensor element, wherein the neural network comprises an input layer (220), an output layer (output of 240), wherein a first signal output from the sensor element is supplied to the first circuit (fig. 2), wherein the first signal is an analog signal, wherein the first circuit (32 in 100, paragraph [0029]) is configured to convert the first signal into a second signal that is a digital signal, wherein the second circuit is configured to supply the signal supplied from the first circuit through wireless communication to the input layer (fig. 2), wherein the sensor element comprises a region in contact with a surface of the storage battery, and wherein the sensor element is configured to measure one or both of strain and temperature, wherein the second circuit is not included in the neural network (circuit 210 is not in any of 220 or 240)). 
Yamazoe does not teach wherein the neural network comprises one or a plurality of middle layers provided between the input layer and the output layer.
Yamazoe teaches the neural network to be include a central processing unit (CPU 220, fig. 2).
In the same field of endeavor, Ikeda teaches a neural network to comprise one or a plurality of middle layers (M1, C1, M2, figs. 1 and 3) provided between the input layer (114) and the output layer (115), for the benefit of providing a system that can process information (paragraph [0039]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the neural network to comprise one or a plurality of middle layers provided between the input layer and the output layer, for the benefit of providing a system that can process information.
Yamazoe does not teach the first circuit is configured to modulate the second signal.
Yamazoe teaches the first circuit to be a radio circuit (40, fig. 2).
In the same field of endeavor, Yamazoe 561 teaches to configure a radio circuit (370, fig. 2, paragraph [0081]) to modulate signals, for the benefit of enabling transmitting plural different signals at the same time by adding different modulating codes to the signals that can be differentiated at the receiving ends (paragraphs [0003][0004]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to configure the first circuit to modulate the second signal for the benefit of enabling transmitting plural different signals at the same time by adding different modulating codes to the signals that can be differentiated at the receiving ends.
Yamazoe in view of Yamazoe 561 teaches “supply the modulated signal to the second circuit through wireless communication”.
Yamazoe does not teach the second circuit is configured to demodulate the signal supplied from the first circuit.
Yamazoe teaches the second circuit to be a radio circuit (210, fig. 2).
Yamazoe 561 teaches to configure a radio circuit (430, fig. 2, paragraph [0081]) to demodulate signals, for the benefit of separating different signals (paragraphs [0003][0004]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to configure the second circuit to demodulate the signal supplied from the first circuit for the benefit of separating different signals.
Regarding claim 9, Yamazoe in view of Kageme, Yamazoe and Ikeda teaches (see claim 3) a semiconductor device comprising: a neural network, a first circuit, and a second circuit, wherein the neural network comprises an input layer, an output layer, and one or a plurality of middle layers provided between the input layer and the output layer, wherein a measurement value of one or both of strain and temperature is supplied to the first circuit as a first signal, wherein the first signal is an analog signal, wherein the first circuit is configured to convert the first signal into a second signal that is a digital signal, wherein the first circuit is configured to modulate the second signal and supply the modulated signal to the second circuit through wireless communication, and wherein the second circuit is configured to demodulate the signal supplied from the first circuit through wireless communication and supply the signal to the input layer, wherein the second circuit is not included in the neural network (circuit 210 is not in any of 220 or 240).  
Regarding claim 16, Yamazoe does not teach the power storage system according to claim 3, wherein the neural network comprises a first transistor, a capacitor, and a second transistor, wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the capacitor and a gate of the second transistor, wherein a channel formation region of the first transistor comprises a metal oxide, wherein the metal oxide comprises indium and an element M, wherein the element Mis one or more elements selected from aluminum, gallium, tin, boron, silicon, titanium, iron, nickel, germanium, yttrium, zirconium, molybdenum, lanthanum, cerium, neodymium, hafnium, tantalum, and tungsten, and  4845-7563-7941 1-8-Docket No.: 740756-004780 wherein a potential corresponding to an analog signal is held in the one of the source and the drain of the first transistor.  
Yamazoe 561 teaches the power storage system according to claim 3, wherein the neural network comprises a first transistor, a capacitor, and a second transistor (fig. 3A), wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the capacitor and a gate of the second transistor (fig. 3A), wherein a channel formation region of the first transistor comprises a metal oxide, wherein the metal oxide comprises indium and an element M, wherein the element Mis one or more elements selected from aluminum, gallium, tin, boron, silicon, titanium, iron, nickel, germanium, yttrium, zirconium, molybdenum, lanthanum, cerium, neodymium, hafnium, tantalum, and tungsten (In-M-Zn oxide, paragraphs [0121] to [0123][0117]), for the benefits of achieving unlimited rewrite function and fast processing speed by using transistors with high carrier mobility (paragraphs [0074][0117]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the neural network to comprise a first transistor, a capacitor, and a second transistor, wherein one of a source and a drain of the first transistor was electrically connected to one electrode of the capacitor and a gate of the second transistor, wherein a channel formation region of the first transistor comprised a metal oxide, wherein the metal oxide comprised indium and an element M, wherein the element Mis one or more elements selected from aluminum, gallium, tin, boron, silicon, titanium, iron, nickel, germanium, yttrium, zirconium, molybdenum, lanthanum, cerium, neodymium, hafnium, tantalum, and tungsten, for the benefits of achieving unlimited rewrite function and fast processing speed by using transistors with high carrier mobility.
Yamazoe 561 does not teach a potential corresponding to an analog signal is held in the one of the source and the drain of the first transistor.
Yamazoe 561 data is to be outputted form source/drain of transistor M2 to signal processing circuit 116 through output circuit 115 to generate machine learning signal (paragraph [0049] and figs. 1 and 3A).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a potential corresponding to an analog signal to be held in the one of the source and the drain of the first transistor (i.e. source/drain of M2), for the benefit of allowing learning signals to be generated for machine learning.  
Regarding claim 17, Yamazoe teaches a vehicle (paragraph [0033]) comprising the power storage system according to claim 3.  
Regarding claim 18, Yamazoe teaches an electronic device (fig. 2) comprising the power storage system according to claim 3.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazoe et al (PG Pub 2016/0137091 A1) as applied to claim 2 above, and further in view of Yamazoe et al (PG Pub 2017/0351561 A1, hereafter Yamazoe 561).
Regarding claim 11, Yamazoe remains as applied to claim 2. 
Yamazoe does not teach the neural network comprises a first transistor, a capacitor, and a second transistor, wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the capacitor and a gate of the second transistor, wherein a channel formation region of the first transistor comprises a metal oxide, wherein the metal oxide comprises indium and an element M, wherein the element Mis one or more elements selected from aluminum, gallium, tin, boron, silicon, titanium, iron, nickel, germanium, yttrium, zirconium, molybdenum, lanthanum, cerium, neodymium, hafnium, tantalum, and tungsten, and  4845-7563-7941 1-8-Docket No.: 740756-004780 wherein a potential corresponding to an analog signal is held in the one of the source and the drain of the first transistor.  
Yamazoe 561 teaches the neural network comprises a first transistor, a capacitor, and a second transistor (fig. 3A), wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the capacitor and a gate of the second transistor (fig. 3A), wherein a channel formation region of the first transistor comprises a metal oxide, wherein the metal oxide comprises indium and an element M, wherein the element Mis one or more elements selected from aluminum, gallium, tin, boron, silicon, titanium, iron, nickel, germanium, yttrium, zirconium, molybdenum, lanthanum, cerium, neodymium, hafnium, tantalum, and tungsten (In-M-Zn oxide, paragraphs [0121] to [0123][0117]), for the benefits of achieving unlimited rewrite function and fast processing speed by using transistors with high carrier mobility (paragraphs [0074][0117]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the neural network to comprise a first transistor, a capacitor, and a second transistor, wherein one of a source and a drain of the first transistor was electrically connected to one electrode of the capacitor and a gate of the second transistor, wherein a channel formation region of the first transistor comprised a metal oxide, wherein the metal oxide comprised indium and an element M, wherein the element Mis one or more elements selected from aluminum, gallium, tin, boron, silicon, titanium, iron, nickel, germanium, yttrium, zirconium, molybdenum, lanthanum, cerium, neodymium, hafnium, tantalum, and tungsten, for the benefits of achieving unlimited rewrite function and fast processing speed by using transistors with high carrier mobility.
Yamazoe 561 does not teach a potential corresponding to an analog signal is held in the one of the source and the drain of the first transistor.
Yamazoe 561 data is to be outputted form source/drain of transistor M2 to signal processing circuit 116 through output circuit 115 to generate machine learning signal (paragraph [0049] and figs. 1 and 3A).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a potential corresponding to an analog signal to be held in the one of the source and the drain of the first transistor (i.e. source/drain of M2), for the benefit of allowing learning signals to be generated for machine learning.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazoe et al (PG Pub 2016/0137091 A1) as applied to claim 2 above, and further in view of Dong et al (PG Pub 2019/0140457 A1).
Regarding claim 10, Yamazoe remains as applied to claim 2. 
Yamazoe does not teach the sensor element starts sensing in response to a charging voltage of the storage battery.  
In the same field of endeavor, Dong teaches a sensor element starts sensing (S202, fig. 2) in response to a charging voltage of the storage battery, for a benefit of avoiding battery damage (paragraphs [0004][0019]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the sensor element start sensing in response to a charging voltage of the storage battery, for a benefit of avoiding battery damage.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazoe et al (PG Pub 2016/0137091 A1), Kageme et al (PG Pub 2020/0011983 A1), Yamazoe et al (PG Pub 2017/0351561 A1, hereafter Yamazoe 561), and Ikeda et al (PG Pub 2016/0343452 A1) as applied to claim 3 above, and further in view of Dong et al (PG Pub 2019/0140457 A1).
Regarding claim 14, Yamazoe remains as applied to claim 3. 
Yamazoe does not teach the sensor element starts sensing in response to a charging voltage of the storage battery.  
In the same field of endeavor, Dong teaches a sensor element starts sensing (S202, fig. 2) in response to a charging voltage of the storage battery, for a benefit of avoiding battery damage (paragraphs [0004][0019]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the sensor element start sensing in response to a charging voltage of the storage battery, for a benefit of avoiding battery damage.
Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
 “the sensor element starts sensing in response to an analysis result of a change in a current value of the storage battery over time” (claims 5 and 15).
Response to Arguments
Applicant's arguments filed August 29, 2022 have been fully considered but they are not persuasive in regards to  claims 2,3,5,9-18. See rejection above.
Applicant’s arguments with respect to claim(s) 1,4,6-8 have been considered but are moot because the new references teach the added features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899